Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1-7, 9-11, 14-16, 18-21, 23, 30-38, and 40-42 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Holmberg (US 5496296 A).  

    PNG
    media_image1.png
    485
    233
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    466
    329
    media_image2.png
    Greyscale
 	As to claim 1, Holmberg discloses a body side member 12 (faceplate assembly 12) of an ostomy appliance 10 (Fig.1-6;Col.2,ll.46-48), the body side member 12  comprising:
	a first backing film 29a/29b (annular film 29a/b Fig.2,4:Col.3,ll.42-51); having: a proximal surface (left,Fig.2,4); and a distal surface (right,Fig.2,4); a first zone (inner portion 29a; Fig.2;Col.3,ll.48); surrounding a second zone (outer portion 29b;Fig.2;Col.3,ll.48-49) surrounding the first zone (25a;Fig.2,4;Col.3,ll.48-49); an adhesive 31 (Fig.2;Col.3,ll.51,48-51); applied to at least a portion of the proximal surface of the backing film 29a/29b (Fig.2,Col.3,ll.48-51); wherein the adhesive is adapted to secure the ostomy appliance to the stoma of a user (Fig.4;Col.4,ll.10-24);
	a second backing film 25a/25b (annular film 25a/25b Fig.2,4 Col.3,ll.35-41); and
	a stoma receiving opening 32 (opening 32 Fig.2,4;Col.4,ll.10-46) formed in the first zone (29a;Fig.2,4) and extending through the backing film (29a;Fig.2) and the adhesive 22 (Fig.2;Col.4,ll.10-16).


	However, Holmberg fails to teach or fairly suggest the combination of wherein:	 the distal surface of the backing film (25) comprises: 
 	 	a pocket formed between the proximal surface and the distal surface [of the [first] backing layer];
 	 	a channel located in the first zone and extending from the pocket to the stoma receiving opening; and 
 	 	a moldable material contained in the pocket; 
 	 	wherein the channel locates the moldable material contained in the pocket a distance away from the stoma receiving opening such that sizing of the stoma receiving opening by cutting does not cut the moldable material.

 	It would not have been obvious to one ordinary skill in the art at the time of the invention, and one of skill would not have been motivated, to modify the teachings of Holmberg to provide the above combination.  Based on the teachings of Holmberg, there would be no motivation to modify the first and second backing films to provide a single backing film comprising the recited pocket, channel, and moldable material in the pocket, and wherein the channel locates the moldable material contained a distance away from the stoma receiving opening such that sizing of the stoma receiving opening by cutting does not cut the moldable material, as Holmberg fails to teach or fairly suggest such a modification.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781